     Paul H. Beattie, WSBA No. 30277
 1   CKR Law LLP
     506 2nd Avenue, 14th Floor
 2   Seattle, WA 98114
     Telephone: (415) 297-0132
 3   Facsimile: (206) 582-5001
     Email: pbeattie@ckrlaw.com
 4
     Attorneys for Mark D. Waldron, Chapter 11 Trustee
 5

 6
                        UNITED STATES BANKRUPTCY COURT
 7
                        EASTERN DISTRICT OF WASHINGTON
 8
     In re:                                        Case No. 18-03197 FPC 11
 9
     GIGA WATT, Inc., a Washington                 Chapter 11
10   corporation,
                                                   MOTION TO ADMIT ATTORNEY
11                                                 MARC J. PHILLIPS PRO HAC VICE
                           Debtor.                 UNDER LOCAL CIVIL RULE
12                                                 83.2(c)(3)

13                                                 [No Hearing Requested]

14            Attorney Paul H. Beattie of CKR Law LLP respectfully moves this
15
     honorable Court under Eastern District of Washington LBR 9010-1 and Eastern
16
     District L. Civ. R. 83.2(c) for an Order granting the Pro Hac Vice admission of
17
     Marc J. Phillips (“Applicant”), who is Mr. Beattie’s partner at CKR Law LLP.
18
                                      BACKGROUND
19

20            The Chapter 11 Trustee, Mark D. Waldron, has retained CKR Law LLP as

21 his general bankruptcy counsel. Applicant Phillips is a member in good standing

22 of the State Bar of Delaware. As set forth below, Applicant’s law partner, Paul H.

23

24
     Motion to Admit Pro Hac Vice - Page 1
25
 18-03197-FPC11       Doc 245   Filed 03/22/19   Entered 03/22/19 10:27:22   Pg 1 of 4
     Beattie, is a member of the Washington State Bar and is admitted to practice
 1

 2 before the United States District Court for the Eastern District of Washington

 3 (where he has practiced for many years) and before this honorable Court.

 4                 LOCAL CIVIL RULE 83.2(c)(4) COMPLIANCE
 5
            Movant and Applicant submit the following information as required by
 6
     Eastern District L. Civ. R. 83.2(c)(4). The information is confirmed and attested
 7
     to in the accompanying Declaration of Marc J. Phillips, Attorney.
 8

 9         A.    Applicant’s Address and Telephone Number.
10               Marc J. Phillips, Attorney
                 CKR Law LLP
11               1000 N. West Street, Suite 1200
                 Wilmington, Delaware 19801
12               T:    (302) 367-7834
                 E:    mphillips@ckrlaw.com
13
14         B.    Dates of Admission to Practice Before Other Courts.

15               2003: Admitted to Delaware Bar
                       U.S. District Court for the District of Delaware
16
                 2004: Admitted to United States Court of Appeals for the Third
17                     Circuit
18
           C.    Name, Address and Telephone Number of Admitted Counsel
19               With Whom the Applicant Will Be Associated.

20               Paul H. Beattie, WSBA No. 30277
                 CKR Law LLP
21
                 506 2nd Avenue, 14th Floor
22               Seattle Washington 98104
                 T:     (206) 696-9095
23               E:     pbeattie@ckrlaw.com

24
     Motion to Admit Pro Hac Vice - Page 2
25
18-03197-FPC11      Doc 245    Filed 03/22/19   Entered 03/22/19 10:27:22   Pg 2 of 4
 1        D.      Necessity for Appearance by Applicant
 2        The Chapter 11 Trustee has finalized agreements with three of the Debtor’s
 3 landlords, subject to Court approval. It is imperative that the Chapter 11 Trustee

 4 submit these agreements to the Court for approval as soon as possible. Mr.
 5 Phillips is an experienced bankruptcy who can significantly assist in preparing the

 6 necessary motions and later in the case in negotiating and formulating a plan of

 7 reorganization. Mr. Phillips is also an experienced bankruptcy litigator, which is
 8 important in this case given the indicia of fraud that are present.

 9        As set forth in the Phillips Declaration, Applicant, a graduate of Virginia
10 Military Institute and Widener University Law School, is an experienced Chapter
11 11 bankruptcy practitioner who has sixteen years of experience in bankruptcy

12 litigation and insolvency matters – all directly relevant to this case. Importantly,

13 CKR Law LLP has one of the largest and most experienced blockchain practice
14 groups in the United States: their knowledge and experience, tapped into and

15 deployed by Mr. Phillips, will allow the Chapter 11 Trustee to properly discharge

16 his responsibilities in this factually and legally complex Chapter 11 proceeding.

17        E.      Disciplinary Sanctions by Any Court or Bar Association.
18        Applicant has never been disciplined or sanctioned by any court or bar
19 association.

20

21

22

23

24
     Motion to Admit Pro Hac Vice - Page 3
25
 18-03197-FPC11     Doc 245    Filed 03/22/19   Entered 03/22/19 10:27:22   Pg 3 of 4
 1                                    CONCLUSION

 2         WHEREFORE, the duly-appointed Chapter 11 Trustee, through Attorney

 3 Paul Beattie, respectfully requests that the Court enter an Order:

 4         1.    Granting the Application in its entirety;
 5         2.    Allowing Applicant Phillips to participate in this case on a pro hac

 6 vice basis; and

 7         3.    Granting any further relief the Court deems to be appropriate and
 8 just.

 9 Dated: March 22, 2019                   CKR LAW LLP
10
                                     By:          /s/ Paul H. Beattie
11                                         Paul H. Beattie (WSBA No. 30277)
                                           506 2nd Avenue, 14th Floor
12                                         Seattle, WA 98114
                                           Telephone: (415) 297-0132
13                                         Facsimile: (206) 582-5001
                                           Email: pbeattie@ckrlaw.com
14
                                           Attorneys for Mark D. Waldron, Chapter 11
15                                         Truste
16

17

18

19

20

21

22

23

24
     Motion to Admit Pro Hac Vice - Page 4
25
18-03197-FPC11       Doc 245   Filed 03/22/19   Entered 03/22/19 10:27:22   Pg 4 of 4
